Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the IDS filed 01/29/2021. 
Claims 21-40 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 01/29/2021 is acknowledged by the examiner and the cited references have been considered.

Examiner’s Statement of Reasons for Allowance
The prior art of record (Pandya in view of Susai, Sinha, Choudhary and Beresford-wood) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 21 "... converting, using the workflow engine computing device, the input stream into an input object that can be processed using the workflow processing language; accessing at least one application using at least one hook of the workflow engine computing device, wherein the at least one hook provides a programming interface between the workflow engine computing device and the at least one application; processing the input object in the workflow processing language with the at least one accessed application to generate an output object; converting the output object into an output stream using the workflow engine computing device …” and similarly recited in such manners in other independent claims 33 and 37.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 21-40 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193